Citation Nr: 0414698	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-09-182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, other than as due to exposure to Agent 
Orange.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from February 1964 to February 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.

The Board notes that the appellant's April 2003 VA Form 9 
included a claim for entitlement to service connection for 
cause of the veteran's death, to include colon cancer as a 
result of exposure to Agent Orange.  This issue, however, has 
yet to be adjudicated by the RO, nor developed for appellate 
review.  Accordingly, this matter is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
established for diabetes mellitus, rated 40 percent 
disabling.

2.  The veteran died in November 2001 from colon cancer.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially, to the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

With respect to notice, an April 10, 2002 VA letter to the 
appellant informed her of the evidence necessary to 
substantiate her claim, as well as her and VA's development 
responsibilities.  As such, VA's duty to notify has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claims, the 
timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA treatment 
records.  The appellant has been afforded the opportunity for 
a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that she 
has not identified any further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual Background

Service medical records are negative for any complaints or 
clinical findings of an abnormality of the colon.

In September 2000, the veteran submitted to a general VA 
examination.  The veteran denied having constipation or 
diarrhea.  He had no complaints referable to the colon.  
Physical examination was unremarkable for a colon 
abnormality.  The reported diagnoses following physical 
examination did not refer to a colon abnormality.  The 
veteran was diagnosed with diabetes mellitus, type II.

A VA outpatient treatment record reveals that in June 2001, 
the veteran underwent a colonoscopy and right hemicolectomy 
with ileotransverse colostomy.  The examiner diagnosed the 
veteran with metastatic colon cancer with hepatic metastasis 
and evidence of carcinomatosis.

In September 2001, the RO granted the veteran's claim for 
service connection for diabetes mellitus due to exposure to 
Agent Orange.  The RO assigned a 40 percent evaluation 
effective July 9, 2001.

A VA hospital record dated in October 2001 reveals that the 
veteran was admitted to the hospital for hypotension, 
chemotherapy, and renal failure.  The examiner noted that the 
veteran had recently completed a three course of chemotherapy 
for metastatic adenocarcinoma.  In a VA hospital recorded 
dated in October 2001, the examiner noted that the veteran 
currently complained of increasing fatigue, anorexia, and 
generalized weakness and that his family reported poor urine 
output and difficulty initiating urination over the past few 
weeks.  The examiner indicated that the veteran denied 
nausea, emesis, hematuria, or dysuria.  The veteran was 
assessed with acute renal failure.

In a VA hospital record dated in November 2001, the examiner 
noted that the Medicine, Renal, and Oncology teams met to 
discuss a plan of treatment for the veteran.  The examiner 
indicated that the oncology team reported that the veteran 
appeared to be clinically deteriorating from adenocarcinoma 
in spite of chemotherapy, that he appeared to be in hepatic 
failure as well as renal failure, and that the veteran's 
prognosis was poor regardless of treatment.  The examiner 
noted that the renal team was not inclined to perform 
dialysis on the veteran due to his poor prognosis.  The 
examiner further indicated that the prognosis was discussed 
with the veteran and his wife and that they decided to return 
home with comfort measures only.  The examiner commented that 
the veteran's discharge condition was terminal.  The 
veteran's primary discharge diagnosis was metastatic 
adenocarcinoma and his secondary discharge diagnosis was 
renal failure and hepatic failure.

The veteran's death certificate reflects that he died on 
November [redacted], 2001.  The death certificate indicates that the 
immediate cause of the veteran's death was colon cancer, 
which had an approximate nine-month interval between its 
onset and the veteran's death.

The appellant, on her May 2002 Notice of Disagreement, 
asserts that the veteran's diabetes mellitus contributed to 
his death.

In January 2003, a VA physician provided a medical opinion 
about the cause of the veteran's death.  The physician noted 
that the veteran died from metastatic colon cancer having 
undergone a hemicolectomy and that the colon cancer was 
apparently fairly rapidly progressive, with a nine-month 
course from diagnosis to death.  The physician also stated 
that, " there is no known literature suggesting a direct 
connection from type II diabetes to the causation of the 
adenocarcinoma of the bowel.  Furthermore, there is no known 
connection with metastasis of any cancer and the [presence] 
of diabetes."  The physician further indicated that the, 
"therapies which were offered to the patient apparently were 
state of the art, including wide spread resection and 
chemotherapy.  He was apparently fairly bad off following his 
surgery and issues of end of life management were discussed 
purely in the course of his care following diagnosis.  It 
does not seem that therapies were not offered or stopped 
prematurely because of the [presence] of diabetes."  
Additionally, the physician commented that, "the proximate 
cause of death was an acute decomposition including acute 
renal failure...The patient was not known to have had renal 
impairment from his diabetes to any degree, according to the 
available records.  Also, at the time of his acute renal 
failure, the urea was markedly elevated and not only the 
creatinine.  This suggests an acute insult to the kidney 
other than beyond the chronic effect of diabetes."  The 
physician further commented that, "[i]t seems unlikely that 
his renal failure could be attributed to diabetes and this 
was never discussed in the medical record.  Furthermore, it 
does not seem likely that any existing renal failure 
attributable to diabetes would have altered his renal status 
in these final days."  The physician opined that, " [i]t is 
my opinion that there is no firm connection between the 
patient's preexisting diabetes and the course of his illness 
with mestastic adenocarcinoma of the bowel which ultimately 
resulted in his death."  He further opined that, "I do not 
think that his diabetes shortened the course following his 
term of diagnosis and, in particular, the potential site of 
direct interaction with acute worsening of his renal function 
does not seem a likely source of interaction with his 
preexisting diabetes with his medical course.  Therefore, I 
do not think that it is likely that his diabetes contributed 
materially to his death from metastatic adenocarcinoma of the 
bowel."

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  It is not disputed 
that the veteran was service connected for diabetes mellitus, 
type II disability, rated 40 percent disabling.  However, the 
evidence of record, establishes that the veteran's diabetes 
mellitus, type II disability did not cause or substantially 
or materially contribute to the cause of the veteran's death.  
The veteran's terminal medical records reveal that at the 
time of his death, he had been diagnosed with and was being 
treated for terminal adenocarcinoma, renal failure and 
hepatic failure.  Additionally, the veteran's November 2001 
death certificate indicates that the immediate cause of the 
veteran's death was colon cancer with a nine-month onset.  
Further, the physician from the January 2003 medical opinion 
concerning the cause of the veteran's death opined that the 
veteran's diabetes type II did not materially contribute to 
the veteran's death from metastatic adenocarcinoma of the 
bowel.  Although, the appellant asserts that the veteran's 
diabetes mellitus, type II contributed to the veteran's 
death, she is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In this 
regard, the Board observes that there is no evidence to the 
contrary.  That is, the only medical opinion of record is to 
the effect that the veteran's service-connected diabetes 
mellitus, type II, disability neither caused nor contributed 
substantially or materially to his death from colon cancer 
death.  Although, the Board is sympathetic to the appellant 
on the loss of her husband, and grateful for his service to 
this nation, the preponderance of the evidence is against a 
favorable decision for her claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
appellant, under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. 
§ 3.102 (2003), but it does not find that the evidence is of 
such approximate balance as to warrant it's application.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



